Title: To Thomas Jefferson from George Taylor, 5 August 1806
From: Taylor, George
To: Jefferson, Thomas


                        
                            Esteemed Sir
                            
                            Alexandria August 5h 1806
                        
                        When at your House last April you espressed to me a desire to procure a Silk Rug for the purpose of some
                            experiment. At my return I enquired for that article but then could find none. I now have the pleasure to inform you that
                            there are in this place some raw Silk from 6 to 8/4 size and if that kind would answer I would send one to you at the City
                            if you please
                  You will please permit me on this occasion to assure you of my great esteem and veneration for you and am
                            with profound respect, your Huml. Servt.
                        
                            George Taylor
                            
                        
                    